Title: From George Washington to Mathew Carey, 21 July 1788
From: Washington, George
To: Carey, Mathew



Sir,
Mount Vernon July 21st 1788.

I have been favoured with your letter of the 5th instt, and shall be happy if mine, to which you allude, may have any operation in favour of your literary undertaking.
If I had more leizure, I should most willingly give you any such communications (that might be within my reach) as would serve to keep up the reputation of your Museum. At present, occupied as I am with my Agriculture & corrispondencies, I can promise little. Perhaps some Gentlemen connected with me may make some selections from my repositories: and I beg you will be persuaded that I can have no reluctance to permit any

thing to be communicated that might tend to establish truth, extend knowledge, excite virtue & promote happiness among mankind. With best wishes for your success I am—Sir Yr Most Obedt Hble Servt

Go: Washington

